DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao et al. (US PAP 2002/0196911).
As per claims 1,11, Gao et al. teach a vehicle comprising:
a communication device configured to communicate with a user terminal; an input processor configured to recognize a voice of a telephone call received by the user terminal and generate a voice recognition result on the voice of the telephone call (“The user input utterances are received by speech recognition module 35 wherein the user input is interpreted and forwarded to the controller 40.”; paragraph 24); and
a dialogue manager configured to determine telephone call contents based on the voice recognition result and determine whether or not to provide the telephone call contents to a user based on the telephone call contents (“After accessing database 45, the controller 40 either connects the user 15 with phone system 25 (so as to place a call to the desired party)”; paragraph 24).


As per claims 3, 13, Gao et al. further disclose the dialogue manager determines that the decision making is necessary when the other party of the telephone call requests an answer of the user (paragraph 75).

As per claims 4, 14, Gao et al. further disclose the dialogue manager determines a recommendation score for the telephone call contents based on the telephone call contents and determines whether or not to provide the telephone call contents to the user based on the recommendation score (paragraphs 11, 53).

As per claims 5, 15, Gao et al. further disclose the dialogue manager compares the telephone call contents and user information and determines the recommendation score based on the comparison result (paragraphs 53 – 55).



As per claims 7, 17, Gao et al. further disclose the dialogue manager recommends a telephone call to the user when the recommendation score exceeds a predetermined reference score (paragraphs 53 – 55, 65).

As per claims 8, 18, Gao et al. further disclose the dialogue manager determines whether or not a telephone call end point has been reached based on the voice recognition result and terminates the telephone call when the telephone call end point is reached (“That is, a user may provide an identical response or user input four consecutive times.  A threshold value may be programmed into software associated with the conversational name dialing system which requires a connection to a live operator after three of the same responses from a user”; paragraph 55).

As per claims 9, 19, Gao et al. further disclose the dialogue manager provides the telephone call contents to the user when the telephone call end point is reached (paragraph 55).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Duva et al. teach methods and systems for processing and managing telephonic communications.  Najadai et al. teach voice processing apparatus and voice processing method.   Blanchard et al. teach method for increasing the efficiency of automated telephony systems.  Watanabe et al. teach out-of- band voice communication with interactive voice response services during gameplay.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658